UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6271


KENNETH SYNCERE RIVERA, a/k/a Kenneth Rivera,

                Plaintiff - Appellant,

          v.

AGENCY DIRECTOR WILLIAM R. BYARS, JR.; SCDC NUTRITIONIST MARCIA
FULLER; EVELYN BARBER, Head Kitchen Supervisor; WARDEN ROBERT
STEVENSON, III,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cv-02318-JMC)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Syncere Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth    Syncere   Rivera   appeals    the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed    the   record   and     find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Rivera v. Byars, No. 8:12-cv-02318-JMC (D.S.C. Feb. 12,

2013).     We deny Rivera’s motions to appoint counsel and for a

transcript    at    government   expense,    and   we    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                     2